Citation Nr: 1227524	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  11-06 072	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a cervical spine disability.


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk











INTRODUCTION

The Veteran served on active duty from January 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has diffuse cervical spondylosis with moderate to severe foraminal narrowing at C5-6 and moderate left-sided foraminal narrowing at C6-7 that is at least as likely as not related to his military service.  


CONCLUSION OF LAW

Diffuse cervical spondylosis with moderate to severe foraminal narrowing at C5-6 and moderate left-sided foraminal narrowing C6-7 was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will notify a claimant of, and assist him/her in obtaining, evidence necessary to substantiate a claim.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for a cervical spine disability, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In the current appeal, the Veteran maintains that he has a cervical spine disability that is related to a scaffolding accident that occurred in service.  In this regard, the Board notes that an April 1968 report from the Naval Hospital in Charleston, South Carolina reflects that, while the Veteran was working on the USS Lewis and Clark, he was hit by a scaffolding board and apparently knocked unconscious.  He was attended to by the ship's physician, who stated that the Veteran was in a decerebrate position, vomiting, and feeling disoriented.  A physical examination showed a large ecchymotic area over the upper lid of the right eye, but the remainder of the physical examination was denoted as well within normal limits.  X-rays of the Veteran's skull showed a linear fracture of the right parietal area.  His cervical spine "showed no evidence of abnormality."  The Veteran was initially treated with bed rest until his headache subsided, after which he was given two weeks of convalescent leave.  In May 1968, he was discharged to duty, and it was noted that he was free of headaches and dizziness at that time.  A diagnosis of right parietal linear skull fracture was recorded.  The Veteran's service treatment records (STRs) are otherwise silent for complaints related to his cervical spine.

In November 2006, the Veteran underwent magnetic resonance imaging (MRI) of his cervical spine, the results of which showed diffuse cervical spondylosis (left side greater than right side), with moderate to severe foraminal narrowing at C5-6 and moderate left-sided foraminal narrowing at C6-7.

In December 2009, the Veteran was afforded a VA examination in connection with his claim of service connection, for, among other things, a "neck injury."  The examiner reviewed the claims folder, including the April and May 1968 Naval Hospital reports as well as the 2006 MRI report.  She also acknowledged the Veteran's report of neck problems since service, including pain, stiffness, and decreased range of motion.  The examiner diagnosed the Veteran with diffuse cervical spondylosis with moderate to severe foraminal narrowing at C5-6 and moderate left-sided foraminal narrowing at C6-7.  As to the likelihood that the Veteran's currently diagnosed cervical spine disability was related to his 1968 in-service injury, the examiner stated that she could not resolve that issue "without resort to mere speculation."

In support of his claim, the Veteran submitted a July 2010 medical opinion from his private physician, C.H., M.D., who opined that the Veteran's April 1968 head injury resulted in a trauma to his cervical spine, which lead to the development of the Veteran's presently diagnosed cervical spine disability.  To support this opinion, Dr. C.H. relied upon the November 2006 MRI report as well as the April 1968 head injury report from the Naval Hospital.  Specifically, Dr. C.H. stated that the MRI report showed degenerative changes from C-3 to C-7, described as osteophytic ridging with mild to moderate foraminal narrowing, which he found to be compatible with the previous cervical spine trauma as described in the 1968 head injury report.  

The United States Court of Appeals for Veterans Claims (Court) has held that, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

As to the VA examiner's conclusion that she could not opine as to the etiology of the Veteran's cervical spine disability without resort to mere speculation, the Board observes in this regard that an examination report is not per se inadequate merely because an examiner concludes that he or she is unable to offer a non-speculative opinion.  Rather, the Court has held that, if an examiner concludes that a non-speculative opinion cannot be offered, he or she must explain the basis for such a conclusion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Thus, to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  See Stefl, 21 Vet. App. at 124.  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to arrive at an opinion.  Jones, supra (in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record).  

In the instant case, it is unclear from the record why the VA examiner could not provide a medical opinion without resorting to speculation.  Without a clear understanding from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion with regard to the Veteran's cervical spine disability is not probative evidence.  Conversely, Dr. C.H. considered all relevant evidence of record, including the 1968 Naval Hospital records and 2006 MRI report, and was able to render a positive nexus opinion, relating the Veteran's diagnosed cervical spine disability to his in-service scaffolding accident.  The Board finds that Dr. C.H. provided an adequate rationale for his opinion and thus, the Board may rely on Dr. C.H.'s medical opinion in deciding the claim on appeal.  See Stefl, supra.  

As Dr. C.H's opinion is not contradicted by any other probative evidence of record, the Board finds that the probative evidence of record shows that the Veteran has a currently diagnosed cervical spine disability [characterized as diffuse cervical spondylosis with moderate to severe foraminal narrowing at C5-6 and moderate left-sided foraminal narrowing at C6-7] that has been linked to his in-service injury.  See 38 C.F.R. § 3.303(b).  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for diffuse cervical spondylosis with moderate to severe foraminal narrowing at C5-6 and moderate left-sided foraminal narrowing at C6-7 is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for diffuse cervical spondylosis with moderate to severe foraminal narrowing at C5-6 and moderate left-sided foraminal narrowing at C6-7 is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


